Name: Commission Regulation (EC) NoÃ 1295/2006 of 31 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 1.9.2006 EN Official Journal of the European Union L 238/1 COMMISSION REGULATION (EC) No 1295/2006 of 31 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 31 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,3 068 147,1 999 117,2 0707 00 05 052 92,8 999 92,8 0709 90 70 052 60,4 999 60,4 0805 50 10 388 72,5 524 51,0 528 57,4 999 60,3 0806 10 10 052 83,7 220 123,4 999 103,6 0808 10 80 388 88,1 400 93,0 508 83,8 512 89,0 528 43,0 720 89,7 800 143,8 804 104,0 999 91,8 0808 20 50 052 115,2 388 90,2 999 102,7 0809 30 10, 0809 30 90 052 116,4 096 12,8 999 64,6 0809 40 05 052 82,7 066 44,4 098 45,7 624 150,5 999 80,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.